MEMORANDUM**
Kenneth R. Calihan, a pre-trial detainee in California, appeals pro se the district court’s dismissal of his 28 U.S.C. § 2241 habeas petition. We have jurisdiction pursuant to 28 U.S.C. § 1291, and review the dismissal de novo. See Zitto v. Crabtree, 185 F.3d 930, 931 (9th Cir.1999). We affirm.
Calihan contends that the state charges against him must be dismissed due to a violation of his right to a speedy trial. We decline to entertain this contention. Principles of comity and federalism require us to abstain from deciding pre-conviction habeas challenges unless the petitioner demonstrates that “special circumstances” warrant federal intervention. See Younger v. Harris, 401 U.S. 37, 41, 91 S.Ct. 746, 27 L.Ed.2d 669 (1971); Carden v. Montana, 626 F.2d 82, 83-84 (9th Cir.1980). Calihan has failed to show any special circumstances. See Carden, 626 F.2d at 84. He has not shown proven harassment, prosecution undertaken by state officials in bad faith without hope of obtaining a valid conviction, or extraordinary circumstances and irreparable injury. See id. Accordingly, the district court properly denied Calihan’s § 2241 petition.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.